Title: From George Washington to Samuel Huntington, 29 November 1779
From: Washington, George
To: Huntington, Samuel


        
          sir
          Peck’s Kill [N.Y.] Nov. 29th 1779
        
        Since I had the honor of addressing Your Excellency on the 20th I have received sundry reports, though not through the Channel I could have wished—and yet through such as seem to make the Reports worthy of credit—that the Enemy are making or preparing for a pretty considerable embarkation of Troops from New York. From this circumstance—although their destination is not known—and from the importance of securing the States of Georgia and South Carolina—which possibly may be their Object—and which from the accounts I have received from Col. Laurens are in a more defenceless condition than I had even apprehended—I have determined, illy as they can be spared—to put the whole of the Virginia Troops in motion, except those whose terms of service will expire by the last of January, to give them farther succour—if Congress shall judge it expedient, after considering the full state and extent of our force, as communicated in my Letter of the 18th—I am full of opinion—that this detachment can be illy afforded—but possibly from the disagreable consequences that might result from the Enemy’s gaining possession of these two States or even of attempting it—it may be adviseable to hazard a good deal here for their security. At any rate from the unhappy reduction of our force—by the expiration of inlistments—we should be obliged to pursue great caution for our security—and if this detachment is made—it will be necessary to encrease it—and to act if possible on a more defensive plan.
        From the great distance from hence to Charles Town—from Virginia’s lying in the way & from the inclement season—I am

persuaded if the Troops proceed by Land—that their number, by fatigue—sickness—desertion and the expiration of their Inlistments, will be so reduced—that their aid would be scarcely of any consideration when they arrived. In this view—and as their going will deprive the Army here of a material part of it’s force—I cannot think—if Congress should determine the measu⟨re⟩ expedient—that they should proceed by Land. I am satisfied a Land march would exhaust the whole of the detachment and that but little if any aid would be derived from it to the Southern Army, if it were to proceed in this way. From these considerations Congress will be pleased to determine, how far it may be adviseable and practicable to send the Troops by Sea. A boisterous season—Winds generally blowing off the Continent—the risk of capture, are all circumstances I will take the liberty to observe, that appear to me, of importance in deciding the point. Without a good convoy, I should apprehend the measure would, at any rate, be unadviseable—as the capture or loss of the Troops would give a severe shock to our affairs and such as we should not recover without great difficulty. How far this will be practicable will be with Congress to determine. If it can be obtained and Congress think that this detachment should be sent—yet I would take the liberty to suggest farther—that the Troops had better sail from Chesapeak bay, than from the Delaware—as they will be more distant from New York—and of consequence not so liable to fall in with any of the Enemy’s Ships & Cruizers. And as it frequently happens at this season—that Vessels are blown off the Coast and kept at sea for a considerable time—I should suppose it will be necessary for the Transport Vessels to be provisioned—wooded & watered at least for six weeks. A passage may be effected perhaps in a ⟨fe⟩w days, but provision should be made against contingencies & in doing this—it may be material to consider the state of our supplies and whether they will admit of so large a quantity being shipped. It also appears to me, if the embarkation is made—that it should be in Transports employed solely for the purpose, as events possibly might arise, if they were on board other Vessels, which might render it at least inconvenient for them to proceed. I am now thus far on my way to Jersey—and shall put the Virginia Troops in motion as soon as it can be done for philadelphia. Congress will be pleased to have against their arrival, such instructions

ready, as they may deem necessary, with respect to their farther movements. I have the Honor to be with great respect Yr Excellency’s Most Obedt sert
        
          Go: Washington
        
        
          P.S. As it appears to me for the reasons above—that we can not attempt to succour Georgia & South Carolina—by a land march of Troops—and it will at least take several days before the arrangement of Transports—Convoy—provisions &ca, can be made—I have concluded not to move the Troops till I hear from Congress on these subjects and in the mean time shall hold the Troops in readiness & employ them in building Huts.
        
      